Citation Nr: 1118505	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-46 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral peripheral vascular disease (PVD) and residuals of cold injuries of the lower extremities, to include residuals of bilateral above-the-knee amputations.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active service from March 1943 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In January 2001 the Veteran's representative withdrew the request for a travel Board hearing. 


FINDINGS OF FACT

1.  The Veteran was exposed to cold weather during his military service.  

2.  The Veteran underwent amputation of each leg above-the-knee in 2006 due to PVD but neither cold injuries nor PVD are shown to have been incurred during the Veteran's active service.  


CONCLUSION OF LAW

Bilateral PVD and residuals of cold injuries of the lower extremities, to include residuals of bilateral above-the-knee amputations, were not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in January 2009, prior to the initial April 2009 adjudication of the claim.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  It also informed the Veteran of the pertinent to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran's service treatment records (STRs) have been obtained and are on file.  He declined the opportunity to testify at a personal hearing.  Records from a private medical facility reflecting the June 2006 amputation of each leg above-the-knee are on file.  

The RO has also taken the appropriate steps to obtained private clinical records.  Specifically, the Veteran provided a release to obtain private clinical records from a Dr. H. B.  The RO wrote to that physician in January 2009 requesting those records but there was no response.  In March 2009 the RO made a second request for those records from Dr. H. B. and also wrote the Veteran informing him that Dr. H. B. had not responded to the January 2009 request and that the RO was again attempting to obtain the records from Dr. H. B. but that, ultimately, it was the Veteran's responsibility to obtain those records.  

There was no response from Dr. H. B. to the second, March 2009, RO request for records. 

The Veteran was afforded a VA examination for the purpose of determining whether his claimed condition was related to his military service, including residuals of cold injuries.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006).  The VA examination report is adequate because it provides evidentiary information that speaks directly to the Veteran's medical history and a medical opinion.  38 C.F.R. § 3.326 (2010).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

The STRs are negative for signs, symptoms, complaints, history, treatment or diagnosis of PVD, cold injury or diabetes.  He served in the European theater from approximately April 1944 to February 1946 as a light truck driver.  His awards include the Korean Service Medal.  From about 1948 onwards he served as an X-ray technician.  

In VA Form 21-4142, Authorization for Release of Information, the Veteran reported having been treated by Dr. H. B. since 1964.  

Private operative reports show that the Veteran underwent amputation of each leg above-the-knee in June 2006.  The preoperative diagnosis was severe PVD which was not reconstructible in both lower extremities with bilateral lower extremity gangrene and rest pain.  

On VA examination in March 2009 the Veteran was noted to have a past medical history of insulin-dependent diabetes, hypertension, and PVD.  His bilateral above-the-knee amputations were confirmed on physical examination and the diagnosis was bilateral above-knee amputations.  

On another VA examination in March 2009 the Veteran reported that he was in Korea during the Korean War and was exposed to extremely cold weather, freezing temperatures, and snowy conditions.  He had previously been exposed to cold weather during World War II, when deployed to Europe.  He reported having had frostbite of both lower extremities in Korea; however, he was not treated with surgery during that time.  After service he had developed PVD and had ulcerations of the lower extremities in 2006. He developed gangrene of the lower extremities which required bilateral amputations above-the-knees.  He also related a history of having had coronary artery disease and a history of diabetes mellitus for which he now took insulin. 

After an examination the diagnoses were cold injury, as described; PVD - most likely related to diabetes mellitus; and diabetes mellitus, as the most likely cause of the PVD.  It was opined that the Veteran's amputations were not as likely related to cold injuries, which occurred 50 years ago. 

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Veteran contends that because he was exposed to extremely cold weather during his period of service, he developed PVD that ultimately necessitated an above-the-knee amputation of each lower extremity.  The medical evidence of record confirms a current diagnosis of PVD, and that the Veteran now has had amputation of each lower extremity above-the-knee, in 2006, due to PVD.  

The question remains as to whether the current PVD is due to the inservice cold injuries or other etiology of service origin.  This can be shown by establishing continuity of symptomatology.  

The Board must assess the competency and credibility of the Veteran's lay statements regarding continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, there is a two-step analysis, the first step is the analysis of the competence of the evidence and the second is an analysis of the credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the symptoms of the claimed disability are simple and capable of lay observation.  If so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, continuity of symptomatology can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In this context, the Veteran is competent to describe the extremely cold weather conditions to which he was exposed in service.  Thus, giving due consideration to the service department records and the lay evidence from the Veteran, the Board finds that this evidence is consistent with the places, types and circumstances of his active service and is sufficient to support the Veteran's contentions that he was exposed to cold and freezing weather in service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran is also competent to provide his lay observations as to the onset and continuity of any cold injury symptoms; but the Board must also determine the credibility of any such lay statements.

While the Veteran reported on the 2009 VA examination that his cold injuries had not been treated by surgery during service, it is significant to observe that he had never reported having been treated for any cold injury during active service, nor do the STRs indicate that he ever had signs, symptoms, complaints, history, treatment or diagnosis of PVD, cold injury or diabetes.  In addition, other than the conclusion related in the original claim for service-connection, received in 2008 more than three decades after service discharge, that the Veteran served during the Battle of the Bulge and developed PVD, the Veteran has never actually reported having any signs or symptoms of PVD for any period of time after his service discharge in 1964 until, presumably, sometime prior to his 2006 bilateral amputations.

The recent VA examiner opined, in essence, that the Veteran's current PVD was unrelated to any inservice cold exposure but was more likely due to diabetes mellitus which is indisputably shown to be of postservice onset. 

Assuming that it is implicitly argued that the Veteran had lower extremity symptoms of PVD during or immediately following his military service, or both, the absence of corroborating medical evidence of continuous postservice symptoms is only one factor, and may not be the determinative factor, in assessing credibility.  

Also, a layperson is generally not competent to attest that what was experienced inservice caused the symptoms to which he is competent to attest when the disability is not clinically shown to have manifested until years after service, particularly when there are other alternative reasons for the cause of his symptoms (in this diabetic pathology).  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In other words, evidence of medical causation of symptoms in some cases, such as this, requires competent medical evidence.  This is because a lay person is not qualified to render a medical opinion as to diagnosis or medical causation.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Therefore, competent medical evidence is necessary to establish this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the disability is of the type as to which lay observation is not competent to identify its existence, medical evidence, and not simply a showing of continuity of symptoms, is needed to provide a nexus between the veteran's in-service symptoms and the currently diagnosed disabilities).  

In this case, the postservice clinical evidence shows there is no corroborating evidence of postservice complaints until 2006.  The private clinical records at that time, in 2006, do not show that the Veteran or any trained medical professional related the symptoms or pathology of the lower extremities to any inservice cold injury.  Rather, it was not until 2008, after he had postservice lower extremity amputations, that the Veteran first related his current PVD to his undocumented inservice cold injury(ies). 

Accordingly, as discussed above, because of the lapse of time in recollecting the symptoms of PVD or other cold injury residuals after service, the absence of corroborating medical evidence, and the fact that only recently has there been corroborating evidence of PVD symptoms, no credibility can be given to any implicitly asserted history of onset and continuity of symptomatology.  Also, the Board observes that the Veteran offers no rationale for why, if he indeed did have continuous postservice PVD or other cold injury residuals, he did not seek treatment prior to 2006.  The fact that the Veteran did not then report any such symptoms strongly suggest that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of cold injury residuals or PVD symptoms since active duty service.

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported that he was given a diagnosis during service of any chronic PVD or cold injury residuals (the 2nd circumstance under Jandreau).  Nor has he described symptoms supported by a later diagnosis of inservice incurrence of a chronic PVD or cold injury residuals, by a medical professional (the 3rd circumstance under Jandreau).  In the same way, the etiology of the Veteran's PVD and bilateral lower extremity amputations, which are complex disabilities, are not simple identifications that a lay person is competent to make.  There is no indication that the Veteran or his representative has the requisite medical training or expertise to opine as to the etiology of these disorders.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, the Veteran's lay assertions in this regard have no probative value.

Also, the recent VA examiner opined that the Veteran's current PVD is not due to any putative inservice cold injury and his current PVD was more likely due to his postservice diabetes mellitus.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other medical opinion addressing the question of the etiology of the Veteran's current PVD. 

Thus, the Board concludes that the Veteran's current bilateral above-the-knee amputations are due to PVD which resulted not from inservice cold injury but from diabetes mellitus which originated decades after service. 

Accordingly, service connection for chronic bilateral PVD and residuals of cold injuries of the lower extremities, to include residuals of bilateral above-the-knee amputations, is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral PVD and residuals of cold injuries of the lower extremities, to include residuals of bilateral above-the-knee amputations, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


